UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4367


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARQUETTE TERRELL JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:09-cr-00015-F-1)


Submitted:   May 31, 2011                 Decided:   June 14, 2011


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George Edward Bell Holding, United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marquette      Terrell       Jones    pled    guilty,         pursuant       to   a

written     plea      agreement,     to     possession       of       a    firearm    by       a

convicted felon, 18 U.S.C. § 922(g) (2006).                       The district court

sentenced Jones to 115 months in prison.                          Jones now appeals,

contending that his sentence is unreasonable.                         His attorney has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), raising one issue but stating that there are no

meritorious issues for review.                  Jones was advised of his right

to file a pro se supplemental brief, but has not filed such a

brief.      The       Government    moves    to    dismiss        the      appeal    of    the

sentence on the basis of a waiver-of-appellate-rights provision

in Jones’ plea agreement.                 We dismiss in part and affirm in

part.

             A    defendant    may    waive       the    right     to      appeal    if    the

waiver is knowing and intelligent.                 United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                      Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with     Fed.    R.    Crim.   P.    11,    the    waiver        is       both   valid     and

enforceable.          United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).        The question of whether a defendant validly waived

his right to appeal is a question of law that we review de novo.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

                                            2
            After     reviewing    the   record,        we   conclude    that    Jones

knowingly    and    voluntarily     waived        the    right    to    appeal    his

sentence, with the exception of a claim that his sentence is

above the advisory Guidelines range.                We note that the waiver

provision was set forth in a separate paragraph of the plea

agreement, which Jones signed.           Further, he was fully questioned

at   the   properly    conducted    Rule     11    hearing     about     the    appeal

waiver.     Accordingly, the waiver is valid.                    Jones’ claim on

appeal that his sentence is unreasonable because the district

court did not consider one argument made at sentencing falls

within the scope of the waiver, * and we accordingly grant the

Government’s motion to dismiss this portion of the appeal.

            With respect to Jones’ conviction, our review of the

transcript of the plea colloquy convinces us that the district

court complied with the mandates of Fed. R. Crim. P. 11 in

accepting Jones’ guilty plea.            The court ensured that the plea

was voluntary, knowing, and supported by an independent factual

basis.     See United States v. DeFusco, 949 F.2d 114, 116, 119-20

(4th Cir. 1991).       We therefore affirm the conviction.

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                      We therefore


      *
       Jones was sentenced within his advisory Guidelines range
of 110-120 months.



                                         3
affirm Jones’ conviction and dismiss his appeal of his sentence.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.      If the client requests that a petition be

filed,   but   counsel   believes   that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy was served on the client.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                       AFFIRMED IN PART;
                                                       DISMISSED IN PART




                                    4